Citation Nr: 1126001	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss from May 16, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from May 1954 to May 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, wherein, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for bilateral hearing loss effective July 6, 2005.  The Veteran filed a notice of disagreement with the initial noncompensable rating for bilateral hearing loss, which led to this appeal.  

In a June 2010 brief, the Veteran's representative argued that the Veteran's hearing acuity had worsened since his last VA examination in May 2008.  In August 2010, the Board denied an initial compensable rating for bilateral hearing loss prior to May 16, 2008, and remanded the issue of a compensable rating from May 16, 2008, to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  Upon completion of the requested development, the AMC issued a supplemental statement of the case (SSOC) continuing the denial of a compensable rating and returned the matter to the Board for further appellate consideration.  
  

FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  An October 2010 VA audiological evaluation revealed Level I hearing in the right ear and Level II in the left ear.  



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss from May 16, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled in correspondence dated in March 2008, April 2008, and August 2010.  The correspondence notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Subsequently, the claim was reviewed and a SSOC was issued in March 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided such notice in the March 2008, April 2008, and August 2010 letters.  

All pertinent development has been undertaken.  A VA examination was conducted in October 2010.  In September 2010, in response to a VCAA letter, the Veteran indicated that he had no other information or evidence to give VA to support his claim and requested that his claim be decided as soon as possible.  

The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

II.  Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  See 38 C.F.R. § 4.85.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85 (2010).  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86 (2010):

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

(b) When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010)

III.  Factual Background and Legal Analysis

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a compensable rating for bilateral hearing loss from May 16, 2008, is not warranted.

At the outset, the Board notes that the record contains only one audiological evaluation since May 15, 2008 - the VA examination conducted in October 2010.  On VA audiological evaluation in October 2010, pure tone thresholds, in decibels, were:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
45
50
40
Left
10
45
50
45

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear.  The Veteran complained of not hearing well in school, the bank, stores, and the office.  He said he had to ask people for repetition and that he had a harder time hearing on the telephone.  He also said that he had to turn the volume up on the television, radio, and phone, and that he had trouble hearing in noisy situations.  The examiner noted that the Veteran had normal hearing through 1,000 Hz with mild to moderate sensorineural hearing loss from 1,500 to 4,000 Hz in both ears.  The examiner indicated that the Veteran's hearing loss had not changed since his last VA examination in 2008 and that the Veteran had hearing aids, which helped alleviate his hearing problems.  

Applying the criteria for evaluating hearing loss to the findings of the October 2010 VA audiometric evaluation results in designation of no more than Level I hearing in the right ear and Level II in the left ear based on application of the reported findings to Tables VI and VII.  These findings warrant only a 0 percent (noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  
 
The Board points out that the results of audiometric testing obtained on the above evaluation do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological evaluation of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In summary, the competent medical evidence of record fails to demonstrate that compensable rating is warranted for the Veteran's service-connected bilateral hearing loss from May 16, 2008.  Accordingly, the Board finds that the currently assigned 0 percent evaluation is appropriate.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.   See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").   Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, entitlement to a compensable rating for bilateral hearing loss from May 16, 2008 is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable rating for bilateral hearing loss from May 16, 2008, is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


